Mr. Justice Lawrence delivered the opinion of the Court: The declaration in this case contained a special count and the common counts. There was a demurrer to the former and the general issue was pleaded to the latter. The court overruled the demurrer to the special count, assessed the damages and gave final judgment without disposing of the issue on the common counts. That this was error was held by this court in McAllister v. Ball, 24 Ill. 149, and Armstrong v. Webster, 30 ib. 333. The judgment must be reversed and the cause remanded. Judgment reversed.